Citation Nr: 1503431	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-14 003	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disorder, including otitis media, otitis externa, and tympanic membrane perforations.

2.  Entitlement to service connection for a chronic respiratory disorder, including asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from April 1993 to December 2004.

He appealed to the Board of Veterans' Appeals (Board/BVA) from August 2005 and February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in August 2010 to afford the Veteran a hearing before the Board.  In January 2011, he testified in support of these claims during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is in the claims file, so of record.  The Board subsequently again remanded these claims in June 2011 for still further development.

Following completion of that development, the Board denied these claims in a March 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2014 memorandum decision, the Court vacated the Board's March 2013 decision denying these claims and remanded them back to the Board for readjudication consistent with the Court's holding.  Notably, in the March 2013 decision, the Board had denied service connection for a bilateral ear disorder on the basis that a then current diagnosis of otitis media or otitis externa was not shown.  In its memorandum decision, however, the Court held that the Board was also required to address a diagnosis of a perforated tympanic membrane (busted eardrum).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (indicating VA adjudicators must consider all potentially relevant diagnoses, even if not the condition specifically being claimed).  As discussed below, the Board is now granting service connection for otitis externa, but denying service connection for tympanic membrane perforations.  These conditions are separately rated under the rating schedule.  See 38 C.F.R. § 4.87, Diagnostic Codes 6210, 6211.  So these disorders ultimately are being addressed as separate ailments.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so electronically, with additional records in Virtual VA.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these paperless systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

The remaining claim of entitlement to service connection for a chronic respiratory disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ) rather than immediately decided.


FINDINGS OF FACT

1.  The Veteran's bilateral (left and right ear) otitis externa is shown to be as likely as not etiologically related to his military service. 

2.  A bilateral tympanic membrane condition clearly and unmistakably preexisted his service, however, and clearly and unmistakably was not aggravated by his service, meaning chronically (permanently) worsened beyond its natural progression.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for the otitis externa.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  But the criteria are not met for entitlement to service connection for the tympanic membrane perforations.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in a May 2005 letter, prior to the initial adjudication in the February 2007 decision denying his claim for service connection for bilateral ear conditions, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided VA examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and, when necessary, provide opinions regarding the etiology of his claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A.  Otitis Externa

The Veteran served in the military from April 1993 to December 2004, and VA treatment records from just a relatively short time later, dated in August 2005, show his right ear was erythematous with a small amount of material, either moist cerumen or mucous, also present.  The diagnosis was otitis externa.  He subsequently reported having ear infections or drainage every 3 to 4 months.  See April 2008 VA records; Hearing Transcript at 6.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (lay testimony can be competent and sufficient to establish a diagnosis of a condition when the described symptoms are supported by a diagnosis by a medical professional).  

He contemporaneously had VA examinations in April 2005, June 2005, and September 2011 that were all however unremarkable for any physical findings of otitis media or otitis externa.  But the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Given the diagnosis of otitis externa by his treating VA physician, so relatively soon after the conclusion of his service, and his testimony of subsequent recurring infections, the Board finds that element (1) for service connection, current disability, has been met.  See also McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (the requirement of a current disability in the service-connection context is satisfied when a claimant has the claimed disability at the time the claim for VA disability compensation is filed or at any point during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

With respect to element (2), in-service incurrence or aggravation of a relevant disease or an injury, no otitis media or otitis externa was noted during the Veteran's April 1993 enlistment examination, and he denied a history of any ear trouble.  However, he was treated for these conditions, in one or both ears, on several occasions while in service, including in October 1994, February 1995, April 1995, and July 1996.  Therefore, element (2) also has been satisfied.

With respect to element (3), a nexus between the disease or injury in service and the current disability, the September 2011 VA examiner stated that, if the Veteran is continuing to have ear canal infections and otitis externa and otitis media, then it is at least as likely as not this began during his active duty service and is at least partially a result of his active duty service.  Notably, the examiner phrased the opinion in this conditional manner because no otitis media or otitis externa was actually present during the objective clinical portion of that physical examination.  Nevertheless, this opinion establishes the required nexus or correlation between currently diagnosed otitis externa and service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Having satisfied all three elements of a successful claim, service connection for bilateral otitis externa is granted.


B.  Tympanic Membrane Perforations

During the Veteran's April 1993 military enlistment examination, he was observed to have mild scarring on his tympanic membranes, bilaterally, so in each ear.  Because this disorder was present on entry into service, and noted, the only means by which service connection may be established for this condition is by showing his service aggravated it, meaning chronically (i.e., permanently) worsened it beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Only if a Veteran shows a chronic (again, meaning permanent) worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, however, there are no additional findings of significance pertaining to the Veteran's tympanic membranes (eardrums) for the remainder of his service, including as concerning the prior perforations.  An examination in June 1995 noted them to be clear.  Additional records dated in August 2003, and an August 2004 examination, also noted normal findings.  Therefore, there is no indication his tympanic membranes worsened to any appreciable degree during his time in service.

His service ended in December 2004.  After service, he underwent a VA examination in April 2005, and the examiner diagnosed a chronic right ear tympanic membrane perforation.  But while this diagnosis speaks to the permanency (i.e., chronicity) of this disability, it does not tend to also suggest the Veteran's military service had made the eardrum perforation any worse than it was when he entered service.  Indeed, a subsequent examination in June 2005 noted evidence of previous bilateral perforated tympanic membranes, but no indication of any then current perforations.  These findings are similar to those recorded at the time of enlistment into service in 1993.  Additional records dated in April 2008 and October 2008, as well as a September 2011 VA examination, equally reflect normal findings referable to the tympanic membranes.

The Board further notes that, while the Veteran has reported ongoing symptomatology related to his otitis externa, he has not indicated any additional or separate symptomatology associated with the perforated tympanic membranes, and no physician or other qualified examiner has made any such association.  

Therefore, the Veteran's bilateral tympanic membrane condition, which existed prior to his service and was noted at entry into service, was not aggravated by his service, so service connection cannot be granted on this only possible basis of entitlement.


ORDER

Service connection for bilateral otitis externa is granted.

However, service connection for tympanic membrane perforations is denied.


REMAND

With respect to the Veteran's remaining claim for service connection for a respiratory disorder, further development is necessary.

A September 2011 VA examiner opined that the Veteran's shortness of breath and associated asthma was likely caused by an alpha 1 antitrypsin deficiency, evidenced by abnormal pulmonary function test (PFT) results and a family history of the deficiency.  He further stated that this "familial deficiency" was "not worsened by military exposure to asbestos."  As noted by the Court in its memorandum decision, however, it was unclear whether the examiner's characterization of the Veteran's condition as a familial deficiency meant that the condition was congenital or that the Veteran merely had a family history of the deficiency.

Generally speaking, a congenital defect cannot be service-connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected.  VAOPGCPREC 82-90 (July 18, 1990).  Moreover, a congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Id.

Therefore, further medical comment is necessary to address:  1) whether the Veteran's alpha 1 antitrypsin deficiency is a congenital disease and, if so, whether it was aggravated by his service; or 2) whether the Veteran's alpha 1 antitrypsin deficiency instead is a congenital defect and, if so, whether it is subject to any superimposed disease or injury attributable to service resulting in additional disability.

Accordingly, this remaining claim for a respiratory disorder is REMANDED for the following additional development and consideration:

1.  Forward the claims file to the examiner who provided the September 2011 VA respiratory examination for additional comment (assuming still available).

Specifically, the examiner must first opine as to whether the Veteran's alpha 1 antitrypsin deficiency is a congenital condition.

If so, he must further opine as to whether it is a congenital "disease" versus "defect." 

Congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.

If it is a congenital "disease," there needs to be comment on the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's military service beyond its natural progression.


If it is instead a congenital "defect," there needs to be comment as to the likelihood (very likely, as likely as not, or unlikely) that this defect was subject to a superimposed disease or injury during his military service that resulted in additional disability apart from the defect itself.

In responding to these inquiries, the examiner should consider that the term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state, but also explain why an opinion cannot be provided without resorting to mere speculation.

If the September 2011 VA examiner is unavailable, then the claims file should be forwarded to another qualified examiner, who must comply with the above instructions.  If any examiner determines that another physical examination is necessary to provide the requested opinions, then one should be scheduled.


2.  Then readjudicate this remaining claim for a respiratory disorder in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, then send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


